Citation Nr: 1704237	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the support of his child, D.D. (initials).  


REPRESENTATION

Appellant represented by:       Pro se

The Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 1991 and from February 1995 to June 2004.  The appellant is the mother of - and has been the guardian of - the Veteran's child, D.D. who was born in January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim of entitlement to an apportionment of the Veteran's compensation benefits for the support of his child, D.D.

In June 2015, the Board remanded the claim for further development.


FINDING OF FACT

The weight of the evidence shows that the Veteran's payable VA benefits do not permit payment of a reasonable amount to any apportionee, and any apportionment of the benefits would cause undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits for the support of his child, D.D., have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.452, 3.458, 19.100, 19.101, 19.102 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).

The United States Court of Appeals for Veterans Claims( the Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications.  

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a statement of the case (SOC).  38 C.F.R. § 19.101.  Here, a May 2009 SOC was furnished to the appellant and eventually to the Veteran in 2012.  Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  Here, a copy of the substantive appeal was not provided to the Veteran; however, the content of the substantive appeal was a reiteration of the appellant's claim for an appointment.  The appellant requested a Travel Board hearing but later withdrew her request for a hearing.  The RO sent an August 2016 supplemental statement of the case to the appellant and to the Veteran at his then address of record.  The Board additionally notes that the appellant submitted information regarding financial hardship and thus shows actual knowledge of information necessary in determining apportionment.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The RO afforded the appellant and Veteran the opportunity, to include pursuant to the Board remand, to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  The appellant has submitted written statements, to include income and expense information.  The Veteran has not responded to the requests to provide income and expense information.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

In its remand, the Board directed the RO to adjudicate the issue of entitlement to recognition of D.D. as a helpless child for VA purposes or a child for VA purposes past the age of 18 due to pursuing a course of instruction at an educational institution approved by VA.  The Board also directed the RO to conduct an audit showing the net amount of compensation benefits - that is, his total compensation benefits minus any withholding - for  the period from August 2008 to the present.  

The Veteran was first eligible for additional compensation for a dependent child in August 2011, when a 30 percent disability rating was assigned for his service-connected disabilities.  D.D. was over 18 years old in August 2011.  In August 2008, the appellant raised the issue of entitlement to recognition of D.D. as a helpless child for VA purposes and later in June 2009 she raised the issue of entitlement to recognition as a child for VA purposes past the age of 18 due to pursuing a course of instruction at an educational institution approved by VA. The Veteran, however, did not file a claim for additional compensation for D.D. on the basis of either being a helpless child or being a student after age 18.  In the August 2016 supplemental statement of the case, the RO determined that it did not have to adjudicate the issue of entitlement to recognition of D.D. as a helpless child for VA purposes or a child for VA purposes past the age of 18 due to pursuing a course of instruction at an educational institution approved by VA because the Veteran had not filed a claim for that benefit.  The RO is correct that the claim is not pending because the Veteran has not filed the claim.  Moreover, the RO conducted the audit, which provides sufficient information to adjudicate the claim even if D.D. were a helpless child or a student.  

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remands because the above-mentioned unaccomplished development was unnecessary because a claim filed by the Veteran for entitlement to recognition of D.D. as a helpless child for VA purposes or a child for VA purposes past the age of 18 due to pursuing a course of instruction at an educational institution approved by VA was not pending.  Thus, VA complied with the Board's remand to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 
38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451. 

A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 
38 C.F.R. § 3.57 (2016).

Analysis

By way of background, the appellant is the mother of - and has been the guardian of - the Veteran's child, D.D. who was born in January 1992.  In May 2005, an overpayment of VA compensation benefits in the amount of $10,896 was created.  In August 2008, the appellant filed her claim for apportionment of the Veteran's compensation benefits for the support of his child, D.D., at which time D.D. was 16 years old.  The Veteran's service-connected disabilities have been rated as 20 percent disabling prior to August 8, 2011, and 30 percent disabling since August 8, 2011. 

The Veteran has not provided any income and expense information.

The August 2016 audit shows that in 2008 the Veteran's benefits payment was supposed to $230 a month but that he was only paid $118 a month because $112 a month was withheld for the overpayment.  From January 2009 to December 2011, the Veteran's benefits payment was supposed to $243 a month but he was only paid $131 a month because $112 a month was withheld for the overpayment.  From January 2012 to May 2012, the Veteran's benefits payment was supposed to $251 a month but he was only paid $139 a month because $112 a month was withheld for the overpayment.  In June 2012, the Veteran was supposed to be paid $251 but he was only paid $160 because $91 was withheld for the overpayment.  From July 2012 to December 2012, the Veteran was paid $251 a month with no withholding.  In January 2013, the Veteran was paid a retroactive payment of $2,195 for the period from September 2011 to December 2012 for the increase in his disability rating effective August 8, 2011, from 20 percent disabling to 30 percent disabling.  From February 2013 to December 2013, the Veteran was paid $395 a month, and from January 2014 to December 2014 he was paid $401 a month.  From January 2015 to August 2016, he was paid $408 a month.

As for a general apportionment, the appellant argues that the Veteran was not reasonably discharging his responsibility for his son's support.  The appellant asserts that the Veteran did not pay child support in 2008 and for part of 2009.  She submitted a government document showing that he made child support payment starting in July 2009 and thru June 2010.  The weight of evidence does not show that the Veteran was not reasonably discharging his responsibility for his son's support prior to July 2009 because there is no government documentation or other legal documentation showing that the Veteran was not paying child support prior to July 2009.  

That said, even if the Veteran was not reasonably discharging his responsibility for his son, the weight of the evidence shows that the Veteran's payable VA benefits do not permit payment of a reasonable amount to any apportionee, and any apportionment of the benefits would cause undue hardship to the Veteran.  During the period when his son was less than 18 years old, the Veteran was only being paid $118 and $131 a month in VA compensation benefits because $112 a month was being withheld to satisfy an overpayment.  Even if the Veteran was supposed to provide support to his son once he turned 18 years old while he was continuing his education, the Veteran's monthly compensation benefits during that time period from when his son was 18 years old to when he turned 23 years old only ranged from $131 to $408 because for part of that time he was still satisfying an overpayment.  Similarly, even if his son is considered a helpless child due to his loss of an arm, the Veteran's payable benefits from the time his son turned 18 to the present are small.  Neither the Veteran nor the appellant has provided any income information for the Veteran, so there is no evidence that he has income other than his VA compensation benefits.  Even with consideration of the retroactive payment for of $2,195, his payable VA benefits do not permit payment of reasonable amount to any apportionee and any apportionment of these miniscule benefits would cause undue hardship to the Veteran.

Turning to consideration of a special apportionment, there is sufficient evidence to demonstrate that the award of a special apportionment would cause undue financial hardship on the part of the Veteran.  As the Board noted above, the Veteran's reported income consists of only VA disability benefits, which were subject to withholding to a prior overpayment.  No evidence has been submitted by the Veteran or the appellant to show that the Veteran has other sources of income.  While the Board observes that VA law provides that an additional amount of compensation may be payable for a dependent child who is helpless or in school where a veteran is entitled to compensation at the rate of 30 percent or more and that the Veteran has been receiving a 30 percent disability rate since August 8, 2011, the Board finds that this guideline (for determining whether his benefit is high enough to permit a reasonable apportionment for support of D.D.) is not useful in this situation because the Veteran's income consists of only VA compensation benefits.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2) (2016).

The Board further notes that the appellant claims that she suffered a financial hardship while she was supporting her son because her expenses exceeded her income.  She also argues that her son suffered a financial hardship while in college because he has $5,000 in student loans.  The Board, however, finds that an apportionment in question would constitute an undue and impermissible hardship upon the Veteran even if the appellant and their son have demonstrated financial hardship.  

In short, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the Veteran's payable VA benefits permit payment of a reasonable amount to any apportionee, and any apportionment of the benefits would not cause undue hardship to the Veteran.  Therefore, the preponderance of the evidence is against the claim of entitlement to an apportionment of the Veteran's compensation benefits for the support of his child, D.D., and it is denied.


ORDER

Entitlement to an apportionment of the Veteran's compensation benefits for the support of his child, D.D., is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


